Case 1:17-cv-03025-PAB Document 94 Filed 09/18/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-3025-PAB

HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

       Plaintiffs,

v.

UNITED STATES FOREST SERVICE, et al.,

       Federal Defendants, and

MOUNTAIN COAL COMPANY, LLC,

       Defendant-Intervenor.

_____________________________________________________________________________

    PLAINTIFFS’ MOTION TO EXPEDITE CONSIDERATION OF PLAINTIFFS’
                EMERGENCY MOTION TO ENFORCE REMEDY
_____________________________________________________________________________

       Plaintiffs High Country Conservation Advocates et al. (Conservation Groups)

respectfully request this Court to expedite consideration of Plaintiffs’ Emergency Motion to

Enforce Remedy, filed on June 12, 2020, ECF No. 77, and immediately order Mountain Coal

Company to cease any additional surface disturbance in the Sunset Roadless Area. This Court

may expedite the resolution of a matter if “good cause therefor is shown.” 28 U.S.C. § 1657(a).

On June 19, Conservation Groups promptly informed the Court that a Cessation Order issued by

the Colorado Division of Reclamation, Mining and Safety (DRMS) on June 18 had mitigated the

emergency in this case because the order prohibited Mountain Coal Company (Mountain Coal)

from engaging in further surface disturbing activities. ECF No. 79. Those mitigating

circumstances have changed.


                                                1
Case 1:17-cv-03025-PAB Document 94 Filed 09/18/20 USDC Colorado Page 2 of 4




       On September 17, DRMS partially modified the Cessation Order with respect to the road

that Mountain Coal illegally constructed in the roadless area after the Tenth Circuit mandate but

before this Court’s order vacating the Roadless Rule Exception. Modification of Cessation

Order, attached as Ex. 1. DRMS took this action in response to a letter that MCC requested from

the Forest Service confirming the Forest Service’s position that use of and construction related to

the already constructed road is permitted. As a result of the modification of the Cessation Order,

Mountain Coal may immediately utilize the illegally constructed road, cut trees for additional

drill pad construction, and drill methane ventilation boreholes on illegally constructed drill pads.

Mountain Coal previously bulldozed the entire illegal road (nearly 4,000 feet) within two days

and constructed a total of one acre of drill pads within four days, and therefore immediate action

by this Court is necessary to prevent further irreparable harm. See Decl. of Weston Norris ¶¶ 6–

7, ECF No. 84.1; Decl. of Sally Jane Pargiter ¶¶ 5–6, ECF No. 77.3; Decl. of Brett A. Henderson

¶¶ 7–11, ECF No. 89.4; Decl. of Matt Reed ¶¶ 8–10, ECF No. 89.5. This imminent destruction

establishes good cause to expedite a ruling on Plaintiffs’ Emergency Motion to Enforce Remedy.

       Counsel for Conservation Groups conferred with counsel for Federal Defendants and

Mountain Coal. Federal Defendants take no position on the motion to expedite, but reserve the

option to file a response upon reviewing the pleadings. Mountain Coal takes no position on the

motion, but will file a short response to provide updated permitting and construction information.

Mountain Coal will not undertake any new surface disturbance prior to the submission of its

response.




                                                 2
Case 1:17-cv-03025-PAB Document 94 Filed 09/18/20 USDC Colorado Page 3 of 4




Respectfully submitted September 18, 2020,
/s/ Robin Cooley
   Robin Cooley                                    Marta Darby
   Earthjustice                                    Earthjustice
   633 16th Street, Suite 1600                     633 16th Street, Suite 1600
   Denver, CO 80202                                Denver, CO 80202
   (303) 623-9466                                  (303) 623-9466
   Fax: (720) 550-5757                             Fax: (720) 550-5757
   rcooley@earthjustice.org                        mdarby@earthjustice.org

Attorneys for Plaintiffs High Country Conservation Advocates, et al.




                                               3
Case 1:17-cv-03025-PAB Document 94 Filed 09/18/20 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I filed the foregoing PLAINTIFFS’
MOTION TO EXPEDITE CONSIDERATION OF PLAINTIFFS’ EMERGENCY
MOTION TO ENFORCE REMEDY with the Court’s electronic filing system, thereby
generating service upon the following parties of record:

 Michael Drysdale                                 Scott P. Sinor
 DORSEY & WHITNEY LLP                             DORSEY & WHITNEY LLP
 50 South Sixth Street, Ste. 1500                 1400 Wewatta Street, Suite 400
 Minneapolis, MN 55402-1498                       Denver, CO 80202
 Telephone: (612) 340-5652                        Telephone: (303) 629-3400
 Facsimile: (612) 340-8800                        Facsimile: (303) 629-3450
 Email: drysdale.michael@dorsey.com               Email: sinor.scott@dorsey.com

 Attorney for Respondent/Defendant-               Attorney for Respondent/Defendant-
 Intervenors Mountain Coal Company                Intervenors Mountain Coal Company

John S. Most
Paul Turcke
United States Department of Justice
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044
Tel: (202) 616-3353
john.most@usdoj.gov
paul.turcke@usdoj.gov

Attorney for Federal Defendants/Respondents

/s/ Robin Cooley




                                              4
